Exhibit 10.17

 

Execution Copy

 

 

MANAGEMENT COMPENSATION AGREEMENT

 

between

 

NORTHWEST AIRLINES, INC.

 

and

 

ANDREW C. ROBERTS

 

dated as of

 

April 14, 2008

 

--------------------------------------------------------------------------------


 

MANAGEMENT COMPENSATION AGREEMENT

 

MANAGEMENT COMPENSATION AGREEMENT made as of the 14th day of April, 2008 between
Northwest Airlines, Inc., a Minnesota corporation (the “Company”) and Andrew C.
Roberts (the “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive and the Company are parties to a Management Compensation
Agreement dated as of April 17, 2002 (the “Prior Agreement”); and

 

WHEREAS, Executive and the Company desire to enter into a new Management
Compensation Agreement.

 

NOW, THEREFORE, as of the date hereof, the Company and Executive have agreed to
terminate the Prior Agreement as of the date hereof and replace the Prior
Agreement with this Agreement, which shall supersede the Prior Agreement in all
respects.

 

1.     Terms of Employment.

 

1.1     Employment.  The Company agrees to employ Executive, and Executive
agrees to be employed by the Company, on the terms and conditions set forth
herein.

 

1.2     Position and Duties.  During the term of Executive’s employment
hereunder, Executive shall serve as an Executive Vice President of the Company
and shall have such powers and duties as may from time to time be prescribed by
the Company.  Executive shall devote substantially all his working time and
effort to the business and affairs of the Company and its affiliates.

 

2.     Compensation.  During the term of Executive’s employment hereunder,
Executive shall receive the compensation and benefits set forth in this
Section 2.

 

2.1    Base Salary.  Executive’s Base Salary shall be his base salary in effect
on the Effective Date, as may be increased from time to time thereafter by the
Company, provided that Executive’s Base Salary may be reduced in connection with
one or more base wage reductions generally applicable to salaried employees of
the Company.  Executive’s Base Salary shall be payable in accordance with the
Company’s payroll policies.

 

2.2     Incentive Compensation.  Executive shall be entitled to participate in
the Company’s Key Employee Annual Cash Incentive Plan (the “KEACIP”) and the
Company’s Long-Term Cash Incentive Plan (“LTIP”), to the extent such plans
continue in effect, or any successor incentive compensation plans on the terms
and conditions to be established from time to time by the Board of Directors or
a committee thereof.

 

2.3     Expenses.  During the term of Executive’s employment hereunder,
Executive shall be entitled to receive prompt reimbursements for all reasonable
business expenses incurred in performing services hereunder in accordance with
the Company’s business expense reimbursement policies in effect from time to
time.

 

--------------------------------------------------------------------------------


 

2.4           EMPLOYEE BENEFIT PROGRAMS OF THE COMPANY.  EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE WHILE EMPLOYED HEREUNDER IN THE COMPANY’S EMPLOYEE
BENEFIT PROGRAMS AT LEVELS IN EFFECT FROM TIME TO TIME FOR SALARIED EMPLOYEES AT
A LEVEL COMPARABLE TO EXECUTIVE, PROVIDED THAT EXECUTIVE SHALL NOT PARTICIPATE
IN ANY SEVERANCE PAY PLAN MAINTAINED BY THE COMPANY EXCEPT TO THE EXTENT
NECESSARY TO RECEIVE ANY SEVERANCE PAYMENTS SPECIFICALLY PROVIDED FOR HEREUNDER.

 

3.     Other Benefits.

 

3.1           Airline Pass.  Executive shall be entitled to receive, upon
termination of employment, lifetime airline pass privileges for the personal use
of Executive and his spouse or registered domestic partner and dependent
children so long as spouses, registered domestic partners and dependent children
of employees generally are eligible for non-revenue travel pursuant to the
Company’s pass policies (hereinafter, “Eligible Individuals”).  Such airline
pass privileges (the “Airline Pass”) shall entitle Executive and Eligible
Individuals to travel on regularly scheduled domestic and international flights
operated by the Company, subject to all charges and fees then applicable to
active management employees of the Company and their dependents and pursuant to
the Company’s pass policies in effect from time to time, with boarding priority
of F-1 or the equivalent thereof for a period of ten (10) years from and after
the date such pass is issued and F-1R thereafter.  Executive shall be
responsible for any personal income tax liability arising from such pass
travel.  Notwithstanding the foregoing, all benefits under this Section 3.1
shall immediately and permanently cease in the event Executive violates the
Company’s pass policies in connection with such travel and/or in the event that
Executive is or becomes, at any time thereafter, an employee of any air carrier
that competes with the Company (or any of its affiliates).

 

3.2           Medical and Dental Benefits.  In the event (A) Executive remains
an active full-time employee of the Company continuously from the Effective Date
through November 1, 2008 or (B) Executive’s employment with the Company is
terminated by the Company other than for Cause or by Executive for Good Reason
on or before November 1, 2008, then, following Executive’s termination of
employment and thereafter during the Executive’s lifetime, Executive and his
eligible dependents shall be entitled to participate in the Company’s group
medical and dental plans generally applicable to salaried employees of the
Company under the same terms and conditions as shall apply to such salaried
employees; provided, however, that such coverage shall be secondary to Medicare
or any other government insurance program in which Executive may be entitled to
participate, and provided further, if Executive becomes employed by another
employer, such coverage shall become secondary to any coverage provided by such
employer for the period in which Executive is entitled to such coverage.  In
addition, while employed by the Company hereunder and so long as such program
continues in effect, Executive shall be entitled to participate in the Company’s
Medical Expense Reimbursement Program on the same terms and conditions generally
applicable to other executives of the Company.

 

4.     Termination of Employment.

 

4.1           Upon Death.  Executive’s employment hereunder shall terminate upon
his death.

 

2

--------------------------------------------------------------------------------


 

4.2           By the Company.  The Company may terminate Executive’s employment
hereunder at any time with or without Cause.

 

4.3           By the Executive.  Executive may terminate his employment
hereunder at any time for any reason.

 

4.4           Notice of Termination.  Any termination of Executive’s employment
hereunder by Executive (other than by death or Disability) shall be communicated
by thirty (30) days’ advance written notice of termination to the Company.

 

4.5           Board/Committee Resignation.  Executive’s termination of
employment for any reason, shall constitute, as of the date of such termination
and to the extent applicable, a resignation as an officer of the Company and a
resignation from the Board (and any committees thereof) and the Board of
Directors (and any committees thereof) of any of the Company’s affiliates and
from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as the Company’s or such affiliate’s designee or other
representative.

 

5.     Payments in the Event of Termination of Employment.

 

5.1           Payments in the Event of Termination by the Company for Cause or
Voluntary Termination by Executive.  If Executive’s employment hereunder is
terminated by the Company for Cause, as a result of death or Disability or by
Executive other than for Good Reason, the Company shall pay Executive (a) his
accrued and unpaid Base Salary through the Date of Termination and (b) any
vested or accrued and unpaid payments, rights or benefits Executive may be
otherwise entitled to receive pursuant to the terms of any written retirement,
pension or other employee benefit or compensation plan maintained by the Company
at the time or times provided therein.

 

5.2           Payments in the Event of Any Other Termination of Employment.  If
Executive’s employment hereunder is terminated by the Company other than for
Cause, or by Executive for Good Reason:

 

(A)   THE COMPANY SHALL PAY EXECUTIVE (I) HIS ACCRUED AND UNPAID BASE SALARY
THROUGH THE DATE OF TERMINATION, (II) ANY INCENTIVE PAYMENT UNDER THE KEY
EMPLOYEE ANNUAL CASH INCENTIVE PROGRAM, OR ANY SUCCESSOR ANNUAL INCENTIVE PLAN,
(THE “INCENTIVE PAYMENT”) FOR ANY CALENDAR YEAR ENDED BEFORE THE DATE OF
TERMINATION, (III) A PRO RATA SHARE (BASED ON DAYS EMPLOYED DURING THE
APPLICABLE YEAR) OF THE INCENTIVE PAYMENT EXECUTIVE WOULD OTHERWISE HAVE
RECEIVED WITH RESPECT TO THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS,
PAYABLE AT THE TIME THE INCENTIVE PAYMENT WOULD OTHERWISE BE PAYABLE TO
EXECUTIVE; PROVIDED, HOWEVER, THAT 100% OF THE INCENTIVE PAYMENT SHALL BE
DETERMINED SOLELY WITH REFERENCE TO THE FINANCIAL PERFORMANCE OF THE COMPANY FOR
THE YEAR (BASED ON THE GOALS PREVIOUSLY ESTABLISHED WITH RESPECT THERETO)
(RATHER THAN A PORTION OF THE INCENTIVE PAYMENT DETERMINED ON THE BASIS OF
INDIVIDUAL PERFORMANCE); PROVIDED, FURTHER, IN THE EVENT THAT COMPANY’S
PERFORMANCE EXCEEDS 100% OF THE FINANCIAL PERFORMANCE TARGET FOR THE YEAR, THAT
PORTION OF THE INCENTIVE PAYMENT THAT

 

3

--------------------------------------------------------------------------------


 

WOULD HAVE, BUT FOR THIS SECTION 5.2(A), RELATED TO THE ACHIEVEMENT OF THE
INDIVIDUAL PERFORMANCE TARGET SHALL BE 100% AND (IV) ANY VESTED OR ACCRUED AND
UNPAID PAYMENTS, RIGHTS OR BENEFITS EXECUTIVE MAY BE OTHERWISE ENTITLED TO
RECEIVE PURSUANT TO THE TERMS OF ANY WRITTEN RETIREMENT, PENSION OR OTHER
EMPLOYEE BENEFIT OR COMPENSATION PLAN MAINTAINED BY THE COMPANY AT THE TIME OR
TIMES PROVIDED THEREIN.

 

(B)   IN ADDITION TO THE COMPENSATION AND BENEFITS DESCRIBED IN SECTION 5.2(A),
THE COMPANY SHALL PAY EXECUTIVE, NO LATER THAN THIRTY (30) DAYS FOLLOWING THE
DATE OF TERMINATION, A LUMP SUM AMOUNT EQUAL TO THE PRODUCT OF TWO (2) TIMES THE
SUM OF (I) EXECUTIVE’S ANNUAL BASE SALARY AND (II) THE TARGET INCENTIVE PAYMENT
FOR EXECUTIVE WITH RESPECT TO THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS
(OR IF NO TARGET HAS BEEN SET FOR THAT YEAR, THE TARGET INCENTIVE PAYMENT FOR
THE IMMEDIATELY PRECEDING YEAR).

 

(C)   EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS SECTION 5.2 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, AND
NO SUCH PAYMENT SHALL BE OFFSET OR REDUCED AS A RESULT OF EXECUTIVE’S OBTAINING
NEW EMPLOYMENT.

 

(D)   NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS AGREEMENT, THE
COMPANY’S OBLIGATION REGARDING THE PAYMENTS AND BENEFITS CONTINUATION PROVIDED
FOR IN THIS SECTION 5.2 IS EXPRESSLY CONDITIONED UPON THE EXECUTION, DELIVERY
AND NON-REVOCATION OF A GENERAL RELEASE IN THE FORM ATTACHED HERETO AS
ATTACHMENT A.

 

5.3           Compliance with the Provisions of Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, any payment under
this Agreement to Executive shall be deferred, if necessary, until the first
date that such payment could be made without subjecting Executive to taxes
imposed by reason of Code Section 409A.

 

6.     Confidentiality; Non-Compete; Non-Solicitation; Non-Disparagement.

 

(a)  While employed by the Company and thereafter, Executive shall not disclose
any Confidential Information either directly or indirectly, to anyone (other
than appropriate Company employees and advisors), or use such information for
his own account, or for the account of any other person or entity, without the
prior written consent of the Company or except as required by law.  This
confidentiality covenant has no temporal or geographical restriction.  For
purposes of this Agreement, “Confidential Information” shall mean all non-public
information respecting the Company’s business, including, but not limited to,
its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, financing plans and
the terms and provisions of this Agreement, but excluding information that is,
or becomes, available to the public (unless such availability occurs through an
unauthorized act on the part of the Executive).  Upon termination of this
Agreement, Executive shall promptly supply to the Company all property and any
other tangible product or document that has been produced by, received by or
otherwise submitted to Executive during or prior to his term of employment, and
shall not retain any copies thereof.

 

(b)  Executive acknowledges that his services are of special, unique and
extraordinary value to the Company.  Accordingly, Executive shall not at any
time prior to the first anniversary of the Date of Termination (i) become an
employee, consultant, officer, partner

 

4

--------------------------------------------------------------------------------


 

or director of any air carrier which competes with the Company (or any of its
affiliates) or (ii) whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, directly or indirectly solicit or encourage any employee of the
Company or its affiliates to leave the employment of the Company or its
affiliates.

 

(c)  While employed by the Company and thereafter, Executive agrees not to
directly or indirectly make any disparaging communication, or release any
information or encourage others to make any communication or release any
information, that is designed to embarrass or disparage the Company, its
affiliates, their predecessors or successors or any of their past or present
officers, directors, stockholders, partners, members, agents or employees or the
Company’s business practices, operations or personnel policies or practices to
any of the Company’s customers, clients, competitors, suppliers, investors,
directors, consultants, employees, former employees, or the press or other media
in any country.

 

(d)  Executive agrees that any breach of the terms of this Section 6 would
result in irreparable injury and damage for which there would be no adequate
remedy at law, and that, in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach or threatened breach, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity. Executive further agrees that the provisions of the covenant not to
compete are reasonable.  Should a court determine, however, that any provision
of the covenant not to compete is unreasonable, either in period of time,
geographical area, or otherwise, the parties hereto agree that the covenant
should be interpreted and enforced to the maximum extent such court deems
reasonable.  The provisions of this Section 6 shall survive any termination of
this Agreement and Executive’s term of employment.  The existence of any claim
or cause of action or otherwise, shall not constitute a defense to the
enforcement of the covenants and agreements of this Section 6.

 

7.     Successors and Assigns.

 


(A)   THIS AGREEMENT SHALL BIND ANY SUCCESSOR TO THE COMPANY, WHETHER BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE OBLIGATED UNDER THIS AGREEMENT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


 


(B)   THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT AND
ALL RIGHTS OF EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY, EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTES, DEVISES AND LEGATEES.


 

8.     Term.

 

The term of this Agreement shall commence on the Effective Date and end upon the
Executive’s termination of employment.  The rights and obligations of the
Company and Executive shall survive the termination of this Agreement to the
fullest extent necessary to give effect to the terms hereof.

 

5

--------------------------------------------------------------------------------


 

9.     Notices.

 

Notices and other communications provided for in this Agreement shall be in
writing (which shall include notice by facsimile transmission) and shall be
delivered or mailed, addressed as follows:

 

(A)   IF TO EXECUTIVE, TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO,
AND

 

(B)   IF TO THE COMPANY, C/O NORTHWEST AIRLINES, INC., 2700 LONE OAK PARKWAY,
DEPT. A1180, EAGAN, MINNESOTA 55121, ATTENTION:  GENERAL COUNSEL,

 

or, in each case, to such other address as a party may from time to time
designate in writing in accordance with this Section 9.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given when delivered if delivered by
hand, when transmission confirmation is received if delivered by facsimile,
three business days after mailing if mailed, and one business day after deposit
with an overnight courier service if delivered by overnight courier. 
Notwithstanding the foregoing, if a notice or other communication is actually
received after 5:00 p.m. at the recipient’s designated address, such notice or
other communication shall be deemed to have been given the later of (i) the next
business day or (ii) the business day on which such notice or other
communication is deemed to have been given pursuant to the immediately preceding
sentence.

 

10.   Withholding.

 

All payments required to be made by the Company hereunder shall be subject to
the withholding and/or deduction of such amounts as are required to be withheld
or deducted pursuant to any applicable law or regulation.  The Company shall
have the right and is hereby authorized to withhold or deduct from any
compensation or other amount owing to Executive, applicable withholding taxes
and deductions and to take such action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes or deductions.

 

11.   Certain Defined Terms.

 

As used herein, the following terms have the following meanings:

 

“Agreement” shall mean this Management Compensation Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
herewith.

 

“Base Salary” shall mean the annual salary of the Executive in effect from time
to time under Section 2.1.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean with respect to termination by the Company of Executive’s
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to the Company, (iii) material breach (other than as a result
of a Disability) by Executive of Executive’s obligations under this

 

6

--------------------------------------------------------------------------------


 

Agreement which action was (a) undertaken without a reasonable belief that the
action was in the best interests of the Company and (b) not remedied within a
reasonable period of time after receipt of written notice from the Company
specifying the alleged breach, (iv) Executive’s conviction of, or plea of nolo
contendere to, a crime constituting (a) a felony under the laws of any country,
the United States or any state thereof or (b) a misdemeanor involving moral
turpitude or (v) a material breach of (a) the Company’s Code of Business Conduct
or (b) the provisions of this Agreement.

 

“Date of Termination” shall mean, with respect to Executive, the date of
termination of Executive’s employment hereunder in accordance with the terms of
this Agreement.

 

“Disability” shall mean Executive’s physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that such condition will be permanent and continuous during the
remainder of Executive’s life or is likely to be of at least three (3) years
duration.

 

“Effective Date” shall mean the date of this Agreement, as set forth above.

 

“Good Reason” shall mean with respect to an Executive, any one or more of the
following:

 

(A)           A MATERIAL REDUCTION IN EXECUTIVE’S BASE SALARY OR LEVEL OF TARGET
INCENTIVE PAYMENT UNDER THE KEACIP OR ANY SUCCESSOR ANNUAL INCENTIVE
COMPENSATION PLAN (EXCEPT AS PERMITTED HEREUNDER);

 

(B)           ANY SUBSTANTIAL AND SUSTAINED DIMINUTION IN EXECUTIVE’S AUTHORITY
OR RESPONSIBILITIES HEREUNDER, PROVIDED THAT THE COMPANY SHALL BE PERMITTED FROM
TIME TO TIME TO TRANSFER A PORTION OF EXECUTIVE’S OVERSIGHT RESPONSIBILITIES
WITHOUT THE CONSENT OF EXECUTIVE AS LONG AS EXECUTIVE RETAINS A SUBSTANTIAL
PORTION OF HIS THEN CURRENT OVERSIGHT RESPONSIBILITIES;

 

(C)           THE RELOCATION OF THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES TO A
LOCATION OUTSIDE THE MINNEAPOLIS-ST. PAUL METROPOLITAN AREA; OR

 

(D)           A MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT;

 

provided, however, that the foregoing events shall constitute Good Reason only
if the Company fails to cure such event within thirty (30) days after receipt
from Executive of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

 

In addition, in order for Executive’s termination of his employment to be
considered for Good Reason, such termination must occur within one (1) year
after the event giving rise to such Good Reason.  Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

 

7

--------------------------------------------------------------------------------


 

12.   Executive Representation.

 

Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

13.   Amendment.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and an authorized officer of the Company.

 

14.   Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota, without regard to
principles of conflicts of laws.

 

15.   Validity.

 

THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

16.   Arbitration.

 

Except as otherwise provided in Section 17 of this Agreement, all disputes and
controversies arising from or in conjunction with Executive’s employment with,
or any termination from, the Company and all disputes and controversies arising
under or in connection with this Agreement (except claims for vested benefits
brought under ERISA) shall be settled by mandatory arbitration conducted before
one arbitrator having knowledge of employment law in accordance with the
rules for expedited resolution of employment disputes of the American
Arbitration Association then in effect.  The arbitration shall be held in the
Minneapolis/St. Paul metropolitan area at a location selected by the Company. 
The determination of the arbitrator shall be made within thirty (30) days
following the close of the hearing on any dispute or controversy and shall be
final and binding on the parties.  The parties hereby waive their right to a
trial of any and all claims arising out of this Agreement or breach of this
Agreement.  All costs and expenses incurred in connection with any arbitration
including, without limitation, arbitrator and attorney’s fees, shall be paid by
the nonprevailing party in the arbitration unless the arbitrator determines that
such expenses must be otherwise allocated under applicable law to maintain the
validity of this Section 16.

 

17.   Specific Performance.

 

Notwithstanding Section 16 of this Agreement, if Executive breaches or threatens
to commit a breach of Section 6 of this Agreement, the Company shall have the
right to specific

 

8

--------------------------------------------------------------------------------


 

performance (i.e., the right and remedy to have the terms and conditions of
Section 6 specifically enforced by any court of competent jurisdiction), it
being agreed that any breach or threatened breach of Section 6 would cause
irreparable injury and that money damages may not provide an adequate remedy.

 

18.   Cooperation.

 

Executive shall provide his reasonable cooperation in connection with any
investigation, action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  This provision shall survive any termination of this Agreement.

 

19.   Entire Agreement.

 

This Agreement, together with the Release, and the Company’s employee benefit
plans in which Executive will continue to participate as provided in this
Agreement, contain the entire understanding between the Company and Executive
with respect to Executive’s employment with the Company and supersedes in all
respects any prior or other agreement or understanding between the Company or
any affiliate of the Company and Executive with respect to Executive’s
employment.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

/s/ Douglas M. Steenland

 

 

Douglas M. Steenland

 

 

President & Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

      /s/ Andrew C. Roberts

 

Andrew C. Roberts

 

 

 

Executive’s Address:

 

9

--------------------------------------------------------------------------------